Title: From John Adams to Corporation of the City of New London, 1 July 1800
From: Adams, John
To: Corporation of the City of New London



To the Corporation of the City of New LondonGentlemenNew London July 1. 1800



I receive with Sincere Satisfaction this Testimony of Esteem from the Corporation of this respectable City of New London.
The Part I took in our important and glorious Revolution was the Effect, of a Sense of Duty, of the natural Feelings of a Man for his native Country and the native Country of his ancestors for Several Generations, of all the principles moral, and political & religious in which I had been educated: and if it had been even more injurious  than it has been or ever So destructive to my private Affairs or ruinous to my family, I Should never repent it. My Countrymen I did but concur with my Country Fathers Friends Fellow Citizens and Country men, in their Sensations and Reflections, and  to lay no claim more than a common Share with them in the honour of the Result.
It would be devoutly and eternally to be deplored if this most glorious Atchievement  or the principal Characters engaged in it, Should ever fall into disgrace in the Eyes of Americans. In return for your kind Wishes, Gentlemen I wish you every Blessing

John Adams